Citation Nr: 1536978	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 10, 2011, 20 percent from August 10, 2011 to May 22, 2014, and 40 percent from May 23, 2014 and thereafter, for the service-connected residuals of injury to the thoracolumbar spine, scoliosis with degenerative disc disease.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, May 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran testified during a Travel Board hearing before a Veterans Law Judge, who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  

In August 2011, the Board remanded the service-connected back claim for additional development, specifically, the scheduling of a VA examination.  Based on results from the March 2015 VA examination, the RO granted a 20 percent disability rating, effective August 10, 2011, and 40 percent from May 23, 2014.  See the June 2015 rating decision.  The issue remained before the Board because the increased rating assigned was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was notified that the VLJ who had conducted the August 2010 hearing was no longer employed at the Board, and he was offered the opportunity to testify at another hearing before a VLJ of the Board.  See the July 2015 Board letter.  The Veteran returned the form requesting another Travel Board hearing.  Therefore, the case must be remanded in order to schedule the requested hearing.  See 38 C.F.R. 
§ 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file or e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




